                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:18-cv-00140-MOC

ZENA SUZZETTE DOUGLAS,                            )
                                                  )
                        Plaintiff,                )
                                                  )
Vs.                                               )               ORDER
                                                  )
NANCY A. BERRYHILL, Acting Commissioner           )
of Social Security,                               )
                                                  )
                       Defendant.                 )




       THIS MATTER is before the Court on plaintiff’s Motion to Dismiss Civil

Action, Pursuant to Rule 41(a)(2) Federal Rules of Civil Procedure.       Having

considered such motion, and it appearing that defendant has been consulted and

consents to the relief sought, the Court enters the following Order.

                                       ORDER

       IT IS, THEREFORE, ORDERED that on plaintiff’s Motion to Dismiss

Civil Action, Pursuant to Rule 41(a)(2) Federal Rules of Civil Procedure (#9) is

GRANTED, and this action is DISMISSED with prejudice.


 Signed: December 13, 2018




                                          1
